DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Replacement Drawing Sheets for Figs. 7 and 10 were received on 9/29/2021.  These drawings are acceptable.  The location of the auxiliary measurement slit in Fig. 7 is noted and the objection withdrawn.

Response to Amendment
Applicant’s arguments, see pages 3-4, filed 9/21/2021, with respect to the rejections of Claim 1 under 35 U.S.C.102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding Claim 1, U.S. 9,545,220 by Sidlesky discloses a radial a center at light plane generating module 26 as shown in Fig. 4.  Sidlesky does not disclose second feature lines.  However, JP H07136101 A by Motohida et al. discloses multiple measurement lights L1a, L1b, and L1c which are incident on measurement light spots Lspa, Lspb, and Lspc, respectively, and fall within the area illuminated by illumination light L2 as shown in Fig. 11.  Please see 35 U.S.C. 103 rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“auxiliary measurement light-emitting unit” in Claims 1, 8-9, 11 
“imaging element” in Claims 1, 9, 11
“image acquisition unit” in Claim 1
“position specifying unit” in Claims 1, 4-5
“display control unit” in Claims 1, 4
“measurement information switching unit” in Claim 6
“static image-acquisition command unit” in Claim 7
“first light source unit” in Claim 8
“second light source unit” in Claims 8, 12-13
“auxiliary measurement optical element” in Claim 8
“specific optical member” in Claims 9-10
Structural support has been provided in Specification paragraph [0029] and Fig. 4 for the “auxiliary measurement light-emitting unit”, in paragraph [0025] for the “imaging element”, in paragraph [0038] for the “image acquisition unit”, in paragraph [0046] for the “measurement information switching unit”, in paragraph [0018] for the “static image-acquisition command unit”, in paragraph [0023] for the “first light source unit”, in paragraph [0029] for the “second light source unit”, in paragraph [0032] for the “auxiliary measurement optical element”, and in paragraph [0031] for the “specific optical member”.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4-5 is described in Specification paragraphs [0038-39].  However, insufficient structure has been provided to specify the positions of first feature points and the specific intersection curved portion as required by the claim limitations.  
The “display control unit” recited in Claims 1, 4 is described in Specification paragraphs [0027-28].  However, insufficient structure has been provided to display measurement information or the length of a specific intersection curved portion as required by the claim limitations.  
Claims 2-3, 6-13 are therefore rejected as depending from a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “position specifying unit” in Claims 1, 4-5 and “display control unit” in Claims 1, 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “position specifying unit” and the “display control unit” do not have known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-3, 6-13 are therefore rejected as depending from a rejected base claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,545,220 by Sidlesky (hereinafter "Sidlesky") in view of JP H07136101 A by Motohida et al. (hereinafter “Motohida”).
Regarding Claim 1, Sidlesky discloses an endoscope apparatus (considered to be endoscope device 22; Sidlesky Col 6, lines 44-52; Fig. 2) comprising: an auxiliary measurement light-emitting unit (considered to be light plane generating module 12 and 26; Sidlesky Col 6, lines 48-52; Figs. 3-4) that emits auxiliary measurement light as planar light including at least two first feature lines (considered to be 
Sidlesky does not disclose a plurality of second feature lines different from the first feature lines, wherein the second feature lines extend between the first feature lines and have a same radial center as the first feature lines.  However, Motohida discloses an endoscope that emits illumination light L2 in a fan shape (as shown in Fig. 2) and measurement light L1 as a beam in order to measure coordinates of a measurement light spot Lsp ([0013-14]).  Multiple measurement lights L1a, L1b, and L1c are incident on measurement light spots Lspa, Lspb, and Lspc, respectively, and fall within the area illuminated by L2 ([0027-29]; Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light emission pattern disclosed by Sidlesky with the second feature lines disclosed by Motohida with the benefit of calculating distance and volume of the observed shape (Motohida Paragraph [0029]).  
Regarding Claim 2, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses wherein the measurement information includes a first 
Regarding Claim 4, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses wherein the measurement information includes a length of a specific intersection curved portion of the intersection curve positioned between the two first feature points (considered to be quantitative measurements of curve segments a, b, and c including Euclidian distances and point coordinates; Sidlesky Col 3, lines 57-67 and Col 9, lines 54-62; Figs. 8-9), the position specifying unit specifies a position of the specific intersection curved portion (considered to be processing means 14; Sidlesky Col 6, lines 50-60; Fig. 2), and the display control unit displays the length of the specific intersection curved portion in the taken image by using the positions of the first feature points and the position of the specific intersection curved portion (considered to be display 16; Sidlesky Col 3, lines 43-46, 57-65; Figs. 7-9).

Claims 3, 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlesky in view of Motohida as applied to claim 1 above, and further in view of JP 2012147857 by Takashi et al. (hereinafter “Takashi”).
Regarding Claim 3, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses wherein the measurement information includes a second straight-line distance (considered to be measuring and displaying Euclidian distances between marked points and repeating for additional measurements if desired; Sidlesky Col 5, lines 17-22; Fig. 2).  
Sidlesky does not disclose a distance between one of the two first feature points and a specific point other than the two first feature points.  However, Takashi discloses a distance between one of the two first feature points and a specific point other than the two first feature points (considered to be measurement index E, a reference for grasping a specific position; Takashi Paragraphs [0019, 34]; Figs. 14-15).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Sidlesky with the measurement index disclosed by Takashi with the benefit of increased accuracy in positional measurements (Takashi Paragraph [0034]).
Claim 8, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses a first light source unit (considered to be light source; Sidlesky Col 4; lines 4-18; Figs. 3-4) that emits illumination light for illuminating the subject, and an auxiliary measurement optical element (considered to be diffractive optical element; Sidlesky Col 4; lines 4-18; Figs. 3-4) that is used to obtain the auxiliary measurement light from light emitted from the second light source unit.  
Sidlesky does not disclose wherein the auxiliary measurement light-emitting unit includes a second light source unit that is provided independently of the first light source unit.  However, Takashi discloses a first light source unit (considered to be independent first projection unit 110A; Takashi Paragraph [0039]; Fig. 12) wherein the auxiliary measurement light-emitting unit includes a second light source unit that is provided independently of the first light source unit (considered to be second projection unit 110B; Takashi Paragraph [0039]; Fig. 12). It would be obvious to one of ordinary skill in the art before the effective filing date to modify Sidlesky with the second light source disclosed by Takashi such that an observer can view and confirm a composite image rather than an image illuminated by polarized light that is emitted from the light sources above (Takashi Paragraph [0030-33]).
Regarding Claim 9, Sidlesky as modified by Motohida and Takashi discloses the endoscope apparatus according to Claim 8.  Sidlesky further discloses wherein the auxiliary measurement light-emitting unit includes a specific optical member (considered to be visualization systems objective lens 28; Sidlesky Col 7, lines 51-56; Fig. 4) that is used to emit the auxiliary measurement light toward the subject (considered to be a longitudinal axis used to align the light plane; Sidlesky Col 9, lines 54-62; Fig. 9).  
Sidlesky does not disclose a state where an optical axis of the imaging element and an optical axis of the auxiliary measurement light cross each other.  However, Takashi discloses a state in which an optical axis of the imaging element (considered to be one of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) and an optical axis of the auxiliary measurement light (considered to be the other of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) cross each other (considered to be the intersection of light transmitted horizontally and light transmitted vertically; Takashi Fig. 12).  It would be 
Regarding Claim 11, Sidlesky as modified by Motohida and Takashi discloses the endoscope apparatus according to Claim 8.  Sidlesky further discloses wherein the auxiliary measurement light-emitting unit (considered to be light plane generating module 12 and 26; Sidlesky Col 7, lines 51-62; Figs. 4-5B) includes an auxiliary measurement slit (opening in the light plane generating module through which light is emitted; Fig. 4) that is used to emit the auxiliary measurement light toward the subject.  
 Sidlesky does not disclose a state where an optical axis of the imaging element and an optical axis of the auxiliary measurement light cross each other.  However, Takashi discloses a state in which an optical axis of the imaging element (considered to be one of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) and an optical axis of the auxiliary measurement light (considered to be the other of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) cross each other (considered to be the intersection of light transmitted horizontally and light transmitted vertically; Takashi Fig. 12).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Sidlesky such that the optical axis and auxiliary measurement axis cross as disclosed by Takashi such that an observer can view and confirm a composite image rather than an image illuminated by polarized light that is emitted from the light sources above (Takashi Paragraph [0030-33]).
Regarding Claim 12, Sidlesky as modified by Motohida and Takashi discloses the endoscope apparatus according to Claim 8.  Sidlesky further discloses wherein the second light source unit is a laser light source (considered to be laser diode; Sidlesky Col 4, lines 19-23).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the laser source taught by Sidlesky into the modified system to see the light plane and its intersection with features in the image against the background of the illumination light used to produce the images (Sidlesky Col 7, lines 26-30).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlesky in view of Motohida as applied to claims 1 and 4 above, and further in view of JP 2005279028 by Atsuo et al. (hereinafter “Atsuo”).
Regarding Claim 5, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 4.  Sidlesky further discloses a position specifying unit which specifies the position of the specific intersection curved portion (considered to be measurable intersection curve between the light plane and object of interest; Sidlesky Col 6, lines 28-32).  
Sidlesky does not disclose wherein the auxiliary measurement light includes a plurality of second feature lines, which are different from the first feature lines, between the two first feature lines, the specific intersection curved portion includes a plurality of second feature points that are formed on the intersection curve by the second feature lines so as to be smaller than the first feature points.  However, Atsuo discloses wherein the auxiliary measurement light includes a plurality of second feature lines, which are different from the first feature lines, between the two first feature lines (considered to be linear light 52, having second feature lines which are distinct from and arranged to cross first feature lines; Atsuo Paragraphs [0049-50]; Fig. 6(E) shown below), the specific intersection curved portion includes a plurality of second feature points that are formed on the intersection curve by the second feature lines (Fig. 6(E)) so as to be smaller than the first feature points (considered to be the concentric circles 52 in Fig. 6(F), as compared to the dots 52 in Fig. 6(A-C)).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sidlesky with the light arrangement disclosed by Atsuo to 
    PNG
    media_image1.png
    743
    582
    media_image1.png
    Greyscale

Fig 6. from Atsuo

Regarding Claim 6, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses a plurality of pieces of measurement information or a combination of two or more of a plurality of pieces of measurement information in a case where there are a plurality of pieces of measurement information (considered to be measured Euclidian distances and geodesic measurements, which are distinct measurements that can be displayed simultaneously; Sidlesky Col 3, lines 59-67; Figs. 7-9).  
Sidlesky does not disclose a measurement information switching unit that switches the measurement information to be displayed in the taken image.  However, Atsuo discloses a measurement information switching unit that switches the measurement information to be displayed in the taken image (considered to be changeover switch 50A which switches the display mode; (Atsuo Paragraph [0031]; Fig. 3).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sidlesky with the switch disclosed by Atsuo to increase the degree of freedom of observation when viewing the image (Atsuo Paragraph [0031]).
Claim 7, Sidlesky as modified by Motohida discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses a static image-acquisition command to acquire a static image of the taken image (considered to be accomplished by processing means 14, which comprises a software module for acquiring images and measurement information; Sidlesky Col 6, lines 55-60), wherein the measurement information is also stored together in a case where the static image-acquisition command is given (considered to be accomplished by a system for recording measurement data and overlaid graphics; Sidlesky Col 5, lines 23-24).  
Sidlesky does not disclose a static image-acquisition command unit.  However, Atsuo discloses a static image-acquisition command unit (considered to be control unit 46 which is electrically connected to image sensor 28; Atsuo Paragraphs [0025-26, 34]; Fig. 3).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sidlesky with the control unit that governs the image sensor with the benefit of viewing and storing the acquired image (Atsuo Paragraphs [0029-30,34]).

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlesky in view Motohida and Takashi as applied to claims 9 and 12 above, and further in view of Atsuo.
Regarding Claim 10, Sidlesky as modified by Motohida and Takashi discloses the endoscope apparatus according to Claim 9.  Sidlesky further discloses a specific optical member (considered to be visualization systems objective lens 28; Sidlesky Col 7, lines 51-56; Fig. 4).  
Sidlesky does not disclose an anti-reflection portion.  However, Atsuo discloses an anti-reflection portion (considered to be formed by projection pattern plates 30 and 70 which act as light shielding members; Atsuo Paragraphs [0022, 47]; Figs. 1, 4).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sidlesky with the benefit of adjusting the light patterning on the target object (Atsuo Paragraph [0013]).
Regarding Claim 13, Sidlesky as modified by Motohida and Takashi discloses the endoscope apparatus according to Claim 12.  Sidlesky further discloses wherein a wavelength of light emitted from the second light source unit (considered to be light plane emitted from the light generating module 26; Sidlesky Col 6, lines 48-52; Figs. 3-4).  



    PNG
    media_image2.png
    396
    487
    media_image2.png
    Greyscale

“The visible spectrum,” Encyclopædia Britannica. [Online].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 9,261,356 B2 (Lampert et al.)
JP 6810711 B2 (Bendall et al.)
CN 110408596 A (Issei et al.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795